Citation Nr: 1146114	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-39 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hepatic steatosis.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for status-post lyses adhesions secondary to infant pyloromyoplasty.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1997 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This case was previously before the Board in January 2010 and July 2010, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

On the Veteran's Form 1-9, a travel board hearing was requested.  A hearing was scheduled but the Veteran cancelled his request in July 2011.  Accordingly, his hearing requested is considered withdrawn.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed February 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for hyperlipidemia, hepatic steatosis, and status-post lyses adhesions secondary to infant pyloromyoplasty.  

2.  Evidence added to record since the RO's February 2008 rating decision does not relate to an unestablished fact that is necessary to substantiate the claims of entitlement to service connection for a hyperlipidemia, hepatic steatosis, and status-post lyses adhesions secondary to infant pyloromyoplasty, and does not raise a reasonable possibility of substantiating those claims.

3.  Hearing loss is not shown for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied the Veteran's claims of entitlement to service connection for hyperlipidemia, hepatic steatosis, and status-post lyses adhesions secondary to infant pyloromyoplasty is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been received to reopen the claim for service connection for hyperlipidemia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  New and material evidence has not been received to reopen the claim for service connection for hepatic steatosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

4.  New and material evidence has not been received to reopen the claim for service connection for status-post lyses adhesions, secondary to infant pyloromyoplasty.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

5.  Bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established significant new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).  It need not describe the VA's evaluation of the veteran's particular claim.").  

VA issued VCAA notice letters in November 2006, May 2009 and January 2011, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's petitions to reopen his claims of entitlement to service connection and his claim of entitlement to service connection for bilateral hearing loss, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

The Board also finds that the May 2009 VCAA notification letter is compliant with Kent as to the Veteran's petition to reopen.  This letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  The Veteran was told to submit evidence pertaining to the reason his claims of entitlement to service connection were previously denied, and the letter notified the Veteran of the reason for the prior final denial (i.e., the elements of the service connection claim that was deficient).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

New and Material Evidence

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, new evidence is existing evidence not previously submitted to agency decision-makers.  Material evidence is existing evidence that, by itself or when considered with the previous evidence of record, relates to a fact, not previously established, which is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  If all of these tests are satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claims of entitlement to service connection for hyperlipidemia, hepatic steatosis, and status-post lyses adhesions secondary to infant pyloromyoplasty were initially denied by the RO in a February 2008 rating decision.  The rating decision was not appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board remains whether new and material evidence has been presented to reopen the claim.

The February 2008 rating decision denied the Veteran's claims of entitlement to service connection for hyperlipidemia, hepatic steatosis, and status-post lyses adhesions secondary to infant pyloromyoplasty on the basis that there was no evidence that the Veteran had any residuals of the surgery for his adhesions or any disability due to his hyperlipidemia or hepatic steatosis.  The Veteran's service treatment records show that the Veteran underwent a laparoscopic procedure to correct abdominal adhesions resulting from surgical correction of pyloric stenosis as an infant, and the Veteran denied any abdominal complaints since that time.  Likewise, service treatment records indicate laboratory findings showing elevated cholesterol and hepatic steatosis of the liver; no underlying pathology was found and no related complaints were noted at separation.  See 38 C.F.R. § 3.303(c).  

As stated above, in order to reopen a claim, evidence received must be both new and material.  Additional evidence received after the prior final denial was not of record at the time of the final RO decision.  The Veteran's VA medical records and VA examination reports, as well as his testimony at the hearing in April 2010, are not cumulative and redundant of the evidence in the claims file at the time of the last final rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claim, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claim.  The basis for the RO's prior final denial was that there was no medical evidence of record demonstrating that the Veteran had a disability as a result of his hyperlipidemia or hepatic steatosis, or that the Veteran had any residuals of his lyses of abdominal adhesions during, or subsequent to, his discharge from military service.   

The evidence of record, submitted by the Veteran during the years since the RO's last final rating decision, refers primarily to the evaluation and treatment, i.e., the current diagnosis and severity, of his current medical diagnoses.   See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing the veteran's current condition are immaterial to the issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is entitled to service connection because he underwent laparoscopic lyses of abdominal adhesions during service, and because his hyperlipidemia and hepatic steatosis were first found during his military service.  However, such statements must be considered in the context of the record as a whole to determine whether it raises a reasonable possibility of substantiating the claims.  An opinion expressed in the term of possibility also implies that it may not be possible and it is too speculative to establish a nexus between the Veteran's disability and service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (the term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus.).  In this regard, there is no evidence that the Veteran's laparoscopic lyses of adhesions during his military service resulted in any residuals, or that his hyperlipidemia and hepatic steatosis are the result of any underlying pathology. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").   In short, there is no objective, medical evidence confirming the Veteran's assertions.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be medical evidence linking a current disability, even assuming the veteran has one, to his service in the military).  

The Board acknowledges that the Veteran has repeatedly asserted that he should be afforded service connection for his laboratory findings of hyperlipidemia and hepatic steatosis, as well as his laparoscopic lyses of abdominal adhesions during his service.  However, the Board again points out the evidence does not demonstrate that the Veteran had any residuals of the surgery during or following his service, or that his hyperlipidemia and hepatic steatosis are the result of an underlying disease for which he can be service-connected.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Board also observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to report an in-service injury or event and his current symptoms, the Veteran has been shown to be less than credible as to continuity of symptomatology.  The Board also finds that the statements are credible as to continuity of symptomatology, but point out that these statements do not demonstrate that the Veteran's symptomatology is related to any current disabilities; to the contrary, these statements do not demonstrate that the Veteran has any current disabilities related to his hyperlipidemia, hepatic steatosis, or status-post lyses adhesions.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

As such, the additional evidence considered in conjunction with the record as a whole does not raise a reasonable possibility of substantiating the claim.  In short, these medical records, as well as the Veteran's statements, do not demonstrate a causal relationship between his service in the military and his claimed disabilities, nor do these records otherwise verify the circumstances of his service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without independent verification of these assertions, is insufficient grounds to reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the Veteran's previously denied claims for service connection for hyperlipidemia, hepatic steatosis, or status-post lyses adhesions, has not been received subsequent to the last final RO decision.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claims are not reopened.

Entitlement to Service Connection

Legal Criteria

Sensorineural hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred in, or aggravated by, active service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for bilateral hearing loss, so this claim must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges the Veteran's statements alleging in-service noise exposure and complaints of decreased hearing at separation.  However, the Veteran's service treatment records indicate that the Veteran had normal hearing upon evaluation.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  Additionally, although the Veteran testified that his hearing loss has continued since his military service, there is no objective evidence of decreased hearing.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

More significantly, the objective medical evidence of record indicates that, according to the Veteran's February 2007 and February 2011 VA audiological examination reports, the Veteran does not have sufficient bilateral hearing loss to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual hearing disability by VA.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C. § 1110 (formerly § 310)).  In this regard, the Board notes that, despite the Veteran's complaints, the Veteran did not have auditory thresholds of 26 decibels or greater in at least three frequencies for his left ear, or auditory threshold in excess of 40 decibels in either ear; likewise, his Maryland CNC speech recognition scores were 94 percent bilaterally at the February 2011 VA examination.  Moreover, the February 2011 VA examiner found that the Veteran's complaints of decreased hearing were likely unrelated to his military service; the February 2011 VA examiner concluded that the Veteran might have an otologic medical problem.  The Board has also considered the Veteran's testimony at his April 2010 Board hearing, wherein he stated that he had exposure to noise around rockets and aircraft, and that he did not wear sufficient hearing protection during his service.  Nonetheless, the record does not reflect that the Veteran has any current hearing loss which meets the thresholds required for a grant of service connection.  See Brammer, supra ("In the absence of proof of present disability there can be no valid claim.").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to offer a diagnosis of bilateral hearing loss or an opinion regarding whether there is any causal relationship between his claimed bilateral hearing loss and his active service.  The Veteran's claims were limited to written statements, his April 2010 testimony, and his VA examinations, and thus are of less probative value than the objective medical evidence of record.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).  Thus, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against his claim of entitlement to service connection for bilateral hearing loss, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The petition to reopen the claim for service connection for hyperlipidemia is denied.

The petition to reopen the claim for service connection for hepatic steatosis is denied.

The petition to reopen the claim for service connection for status-post lyses adhesions secondary to infant pyloromyoplasty is denied.

Entitlement to service connection bilateral hearing loss is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


